Case 8:19-bk-11546-ES        Doc 74 Filed 11/08/19 Entered 11/08/19 10:33:06                   Desc
                              Main Document    Page 1 of 2


 1   Thomas J. Polis, Esq. – SBN 119326
     POLIS & ASSOCIATES
 2   A PROFESSIONAL LAW CORPORATION
     19800 MacArthur Boulevard, Suite 1000                           FILED & ENTERED
 3   Irvine, California 92612-2433
     Telephone: (949) 862-0040
 4   Facsimile: (949) 862-0041                                             NOV 08 2019
     Email: tom@polis-law.com
 5
                                                                      CLERK U.S. BANKRUPTCY COURT
     Proposed Special Litigation Counsel for                          Central District of California
 6   Richard A. Marshack, Chapter 7 Trustee                           BY duarte     DEPUTY CLERK


 7

 8

 9

10                              UNITED STATES BANKRUPTCY COURT

11                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

12

13     In re                                           Case No. 8:19-bk-11546-ES
14     Joseph Ra,                                      Chapter 7
15                                                     ORDER RE: CHAPTER 7 TRUSTEE’S
                                          Debtor.      APPLICATION FOR EMPLOYMENT OF
16                                                     SPECIAL LITIGATION COUNSEL THOMAS J.
                                                       POLIS [POLIS & ASSOCIATES, APLC]
17
                                                                         [NO HEARING]
18

19
20

21
               Chapter 7 Trustee, Richard A. Marshack’s Application For Employment of Special
22
     Litigation Counsel [Polis & Associates, a Professional Law Corporation], having been read and
23
     considered and the Court being satisfied that Polis & Associates represents no interest adverse
24
     to the estate, that the firm’s employment is necessary and would be in the best interest of this
25
     estate, that the case justifies counsel for the purposes specified, it is
26
     ///
27

28


                                                    -1-
           ORDER RE: APPLICATION FOR EMPLOYMENT OF THOMAS J. POLIS, POLIS & ASSOCIATES
Case 8:19-bk-11546-ES         Doc 74 Filed 11/08/19 Entered 11/08/19 10:33:06        Desc
                               Main Document    Page 2 of 2


 1          ORDERED that Chapter 7 Trustee, Richard A. Marshack is hereby authorized to employ

 2   Polis & Associates, a Professional Law Corporation to represent him in the Debtor’s bankruptcy

 3   case as his special litigation counsel, with compensation and reimbursement of costs to be paid

 4   upon further application and approval of this Court per Bankruptcy Code Sections 330 and 331.

 5

 6                                                ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
     Date: November 8, 2019
24

25

26
27

28


                                                -2-
         ORDER RE: APPLICATION FOR EMPLOYMENT OF THOMAS J. POLIS, POLIS & ASSOCIATES
